DETAILED ACTION
Response to Amendment
A Reply was filed 31 March 2022.  The amendments to the claims, title, and abstract have been entered.  Claims 1 and 3-14 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The phrase “the substrate (1) being coated with an interposed layer (3) placed between the substrate (1) and the combination of the substrate (1) and of the interposed layer (3) forming the support, and at least one protective layer (2)” is nonsensical.  For example, how can there be “an interposed layer (3) placed between the substrate (1) and the combination of the substrate (1) and of the interposed layer (3)”?  The relative locations of the support, substrate, interposed layer, and protective layer are unclear.  
Furthermore, as best understood, the phrase “the combination of the substrate (1) and of the interposed layer (3) forming the support” lacks proper antecedent basis.  
The claim does not sufficiently allow the public to be informed of the required definite boundaries.  Rather, the boundaries of what would constitute infringement are unknown.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant states that “if a second inner protective layer in addition to the (first) protective layer of the structural parts disclosed in Menken were to be present, one of ordinary skill in the art would be motivated to use the interposed material for the second inner protective layer”.  
As best understood, Applicant indicates that the skilled artisan would use a similar metal for both the outer and inner protective layers.  The examiner agrees.
  Menken’s (first/outer) protective layer includes chromium.  Thus, the skilled artisan would modify Menken to also use chromium in a second (inner) protective layer, which constitutes the claimed interposed layer.  Claim 1 allows for the interposed layer to include chromium.  As a result, the modified Menken would have chromium in both the protective layer and the interposed layer.  This reasoning was applied in the prior rejections involving Menken.  Thus, these rejections are still applicable.

Claim Rejections - 35 USC § 103
Claims 1, 4, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Menken (US 5,026,517) in combination with Yurshev ("Surface hardening of tools by depositing a pyrolytic chromium carbide coating", Metal Science and Heat Treatment 57, no. 1-2 (2015): 107-111).


Claims 1, 4, 8, 10, and 12-13
Menken discloses a nuclear fuel cladding tube comprising a zirconium alloy ("substrate").  The cladding tube includes a coating layer ("protective layer").  This protective layer comprises chromium carbide (CrC).  For example, note Menken at col. 3, lines 10-25.  Thus, Menken’s protective layer includes chromium.
It is within the skill of the artisan to apply more than one layer while depositing a total protective layer.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Menken to have the protective layer (which includes chromium) comprise more than one layer.  An inner layer of this more than one layer would constitute an “interposed layer”.  This interposed layer would include chromium.
Menken appears to be silent with regard to the protective layer being amorphous.  However, one of ordinary skill in the art would realize that crystallinity of the coating can be implemented with various alignment conditions, and that other coating properties can be implemented with various coating characteristics, necessarily amounting to certain design characteristics obviously more favorable to use of certain coating conditions in light of the specific nuclear reactor design.  If necessary, note the amorphous chromium carbide coating on zirconium in Yurshev.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Menken to have the protective layer be amorphous to meet a particular reactor design.  The result of the modification would have been predictable to the skilled artisan.
Claim 11
One of ordinary skill in the art would realize that a coating layer can be implemented with various densities, necessarily amounting to certain design characteristics obviously more favorable to use of a certain density in light of the specific nuclear reactor design.  Thus, it would have been obvious to one of ordinary skill in the art to have further modified Menken to have provided the protective layer with a density 90% - 100% of the density in solid form to meet a particular reactor design.  The result of the modification would have been predictable to the skilled artisan.
 
Claims 3 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Menken in combination with Yurshev as applied to claim 1 above, and further in view of Adamson (US 6,243,433).
It is well known in the art to provide a Zr cladding tube with a protective inner liner.  For example, note Adamson’s Zr cladding tube (21) with protective inner liner (22).  Modification of Menken to have included a protective inner liner to provide protection, as suggested by Adamson, would have been obvious to one of ordinary skill in the art. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Menken in combination with Yurshev and Adamson as applied to claim 3 above, and further in view of Yacout (US 2015/0063523).
Menken discloses that a nuclear component (e.g., cladding) of zirconium alloy can have a coating of titanium nitride.  For example, note Menken at claim 1.  Yacout shows that it is well known in the art to place a coating of titanium nitride on the inner surface of a zirconium alloy cladding (28).  For example, note Yacout at claims 8-9.  Thus, modification of Menken to have included a protective inner liner of titanium nitride to enhance protection, as suggested by Yacout, would have been obvious to one of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Menken in combination with Yurshev as applied to claim 1 above, and further in view of Koo (US 2013/0344348).
It is well known in the art to provide a material gradient to transition between a first material and a second material.  The intermediate layer gradient allows for a strong adhesion to be formed between the first and the second materials.  The gradient results in a reduction of internal stresses caused by thermal and elastic differences between the materials.  Thus, improved adhesion is obtained.  Koo shows a gradient example.  Modification of Menken to have employed a gradient for the benefits thereof, as suggested by Koo, would have been obvious to one of ordinary skill in the art.

Objection to the Abstract
The Abstract of the disclosure is objected to because:
It includes unclear long rambling sentences.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentences be broken into several shorter clear sentences.  
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  


The following Abstract is presented for consideration:
A composite nuclear reactor component comprises a support and a protective layer (2).  The support contains a substrate (1) based on a metal.  The substrate may be coated with an interposed layer (3) positioned between the substrate (1) and the protective layer (2).  The protective layer (2) is composed of a material which comprises amorphous chromium carbide.  The nuclear reactor component provides for improved resistance to oxidation, hydriding, and migration of undesired material. 

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646